Citation Nr: 1500805	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for cirrhosis of the liver.  

3.  Entitlement to service connection for residuals of liver transplant surgery.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active duty service from May 1969 to April 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2013, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  

Documents associated with the current claims folders reflect that the Veteran's original claims folder has apparently been misplaced or lost.  It appears that the original claims folder was transferred by the RO in 1984, and later, following the Veteran's new claim for benefits in March 2009, could not be located upon recall.  It also appears that the Veteran was previously denied entitlement to service connection for malaria and for infectious hepatitis.  The Board assumes those claims were denied by the RO prior to the transfer of the original claims folder in 1984.  The rating decision(s) associated with the denial of those claims is not associated with the current, rebuilt claims folders.  

In a September 2009 notice letter, the RO informed the Veteran that he had been previously denied service connection for hepatitis C and that he needed to submit new and material evidence.  The current, rebuilt claims folders do not reflect any previous rating decision in which a claim of service connection for hepatitis C was denied.  Furthermore, as noted above, the Veteran appears to have been denied service connection for infectious hepatitis sometime prior to 1984.  Medical literature would appear to support that the term "infectious hepatitis" is commonly associated with the hepatitis A virus and not necessarily the hepatitis C virus.  

With the above in mind, the Board notes that in the April 2010 rating decision on appeal, the RO conducted a de novo review of the evidence in denying the Veteran's claims.  It likewise conducted such a review in its August 2012 statement of the case (SOC).  The Board likewise will treat the Veteran's claims on appeal as original claims (as reflected on the title page) notwithstanding any previous denial for infectious hepatitis.  See e.g. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on separate and distinctly diagnosed condition must be considered a separate and distinct claim for purposes of VA benefits).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has alleged that he contracted the hepatitis C virus during his military service.  

In an October 2009 statement, the Veteran alleged that he had been diagnosed and treated for non-A and non-B hepatitis at the Army Hospital in Long Binh, Vietnam.  In addition, the Veteran reported that he shared razors and bandages with other soldiers; thus, he was exposed to the blood of those soldiers.  In addition to his statement, the Veteran submitted a completed hepatitis C questionnaire.  The questionnaire requested information about risk factors for hepatitis C that applied to the Veteran.  The Veteran identified a blood transfusion prior to 1992, exposure to blood by health care workers, as well as other direct percutaneous exposure to blood (presumably shared razors).  

The Board's review of post-service medical evidence reflects that the Veteran has been diagnosed with the hepatitis C virus and that his liver disease has been determined to have been caused by the virus.  Furthermore, his reported medical history to both VA and private physicians includes his participation in intravenous drug use during the 1970s.  

During his April 2013 Board hearing, the Veteran again reported that he had been diagnosed and treated for non-A and non-B hepatitis at Long Binh Army hospital in Vietnam.  He identified the date of his treatment as being November 1970.  He also reported that two to three years after his release from military service he was treated at the VA hospital in New Orleans for hepatitis.  

This case is complicated by the fact that the Veteran's original claims folder has been misplaced or lost.  Most recently, a response from the National Personnel Records Center (NPRC) in July 2009 notes that "All available [service treatment records (STRs)] mailed.  Prior VA 3101 response furnished to VARO New Orleans on date: 10-03-1977. . ."  Even though the RO has made attempts to rebuild the claims folder and did properly notified the Veteran in July 2009 of the claims folder's loss and the need to submit evidence, further efforts to develop the record on appeal are required.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the claimant in the development of his claim.  See e.g. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

As noted above, the Veteran has reported that he received inpatient treatment at the Army hospital in Long Binh, Vietnam in November 1970.  This would appear to be the 24th Evacuation Hospital.  With regard to in-patient clinical records, the NPRC website notes the following:  

Prior to 1960, clinical records of Army and Air Force personnel were filed with the Official Military Personnel File (OMPF) at the National Personnel Records Center (NPRC).  Since 1960, the NPRC has maintained these records in bulk accessions retired annually by the creating hospital, rather than with the individual personnel file. . . .Therefore, clinical records, with the exception of Army and Air Force records received prior to 1960, are filed by the name of the hospital in which the service member was treated.  As such, the NPRC needs the name of the hospital, month (if known) and year of treatment, as well as the veteran's name and Social Security or service number to locate these clinical records.  

Without knowing what was contained in the Veteran's STRs that were associated with his original claims folder, it would be helpful to the Board if the AOJ conducted an additional search for service records by contacted the NPRC and requested available clinical records associated with the Veteran's reported in-patient treatment in November 1970 at the Army Hospital in Long Binh, Vietnam.  

Additionally, without knowing what post-service treatment records were contained in the Veteran's original claims folder, it would be helpful to the Board if the RO requested archived records associated with the Veteran's reported treatment at the VA hospital in New Orleans.  The treatment was identified as having taken place two to three years after the Veteran was discharged from military service in April 1971.   

If any service or VA records are received, the Veteran should be scheduled for an additional VA examination.  The examiner should provide a nexus opinion as to whether the Veteran's hepatitis C had its onset in or is otherwise attributable to his active duty service.  (Parenthetically, a VA examiner in January 2010 was unable to provide a medical opinion absent the above sought after STRs and VA records.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's most recent VA treatment records through the CAPRI records system.  The most recent VA treatment records associated with the claims folders are dated to November 2009.  

2.  Request VA medical records (assumed to have been retired/archived) associated with the Veteran's reported treatment for hepatitis at the VA Hospital in New Orleans during the 1970s.  (The Veteran testified that 2 1/2 to 3 years after being discharged from service in April 1971, he was treated at the VA Hospital in New Orleans for hepatitis.)  Any response from the VA Medical Center (VAMC) in New Orleans should include a comment concerning a search of any retired/archived records or that no retired records exist.  

If the VA treatment records sought from the New Orleans VAMC are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1) (2014).  

3.  Contact the National Personnel Records Center (NPRC) and request a search of in-patient clinical records from the U.S. Army Hospital at Long Binh, Vietnam associated with the Veteran's reported treatment for hepatitis.  The Veteran has testified that he was treated in approximately November 1970.  A search requires NPRC be provided, in particular, the Veteran's social security or service number along with the name of the hospital and the month and year the treatment occurred.  

If a search by NPRC does not result in any records being found, this fact must be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  

4.  After completion of the above, if, and only if, any records are located as a result of the above requested searches (per action paragraphs #2 and/or #3), the Veteran should then be scheduled for an appropriate VA examination by a clinician with expertise or specialty in gastroenterology.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

The examiner is requested to obtain a detailed history of the Veteran's risk factors for hepatitis C.  (Parenthetically, both VA and private treatment records reflect the Veteran's history of intravenous drug use in the 1970s.)  The examiner should also review the claims folders to include the report of VA examination dated in January 2010, in which the VA examiner was unable to provide a medical opinion without resorting to speculation.  

Following an examination and review of the claims folders, the examiner should offer his or her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed hepatitis C had its clinical onset during service or is otherwise attributable to service.  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.    

5.  After the above has been completed, the AOJ should undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




